Citation Nr: 0715033	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for PTSD.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a December 2001 RO decision.  The veteran did not 
appeal this decision.  

2.  Evidence received since the last final decision in 
December 2001 includes some evidence which is not cumulative 
or redundant, and which raises a reasonable possibility of 
substantiating the claim.
   
3.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his service in Vietnam.  


CONCLUSIONS OF LAW

1.  The December 2001 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (1997).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a June 1990 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  The veteran appealed 
this decision, but the Board denied the veteran's claim again 
in a November 1994 decision.  The RO declined to reopen the 
claim in July 1996 and February 2000.  By a December 2001 
rating decision, the RO reopened the claim and denied service 
connection on the merits.  While the RO found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for PTSD, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

In a decision dated in December 2001, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not appeal this decision.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  
Thus, the December 2001 decision became final because the 
appellant did not file a timely appeal.  

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in July 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
the veteran's statements.  VA found that although the veteran 
had a current diagnosis of PTSD, there was no evidence 
corroborating the veteran's in-service stressors, and the 
claim was denied.   
  
The veteran applied to reopen his claim for service 
connection for PTSD in July 2003.  The Board finds that the 
evidence received since the last final decision was not 
previously submitted to agency decision makers and relates to 
an unestablished fact necessary to substantiate the claim.  

Newly received evidence includes lay statements to the RO 
from five of the veteran's former fellow servicemen as well 
as squadron logs detailing events that occurred during the 
veteran's period of service in the squadron.  The lay 
statements and squadron logs all mention an incident where a 
tank exploded after hitting a land mine.  The veteran had 
previously claimed to have suffered from nightmares and 
survivor's guilt due to the tank explosion.  The Board finds 
that the lay statements and squadron logs are both new and 
material evidence because the claim was previously denied due 
to the lack of corroborating evidence of the veteran's 
in-service stressors.  Justus, 3 Vet. App. 510 (1992).  This 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claim for service connection is reopened.  This 
does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to 
be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits, and the veteran was afforded a VA 
examination.  Also, the veteran has provided arguments 
addressing his claim on the merits.  The Board therefore 
finds that, given that the veteran had adequate notice of the 
applicable regulations, he would not be prejudiced by the 
Board's review of the merits of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).    

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  In determining 
whether documents submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The veteran claims that while serving in the Vietnam War from 
November 1967 to November 1968, he was exposed to combat 
stressors that support a PTSD diagnosis.  

The veteran's service personnel records reveal that he served 
in the Army as an armor crewman and his principal duty was as 
a loader.  He was stationed in Vietnam, and as a result of 
this service he received the National Defense Service Medal, 
the Vietnam Campaign Medal, the Vietnam Service Medal, and 
the Good Conduct Medal.  The veteran's awards are consistent 
with service in Vietnam during the Vietnam War.  However, 
these awards are not indicative of combat.  His service 
medical records are negative for evidence of any psychiatric 
disability during service.  His psychiatric evaluation at 
separation in November 1968 was normal.  

The record reflects that on VA examination in October 2001, a 
VA examiner was asked to review the veteran's entire case 
file and determine whether the veteran's psychiatric symptoms 
met the criteria for a diagnosis of PTSD.  As a result of 
that examination, the veteran was diagnosed with PTSD.  
Accordingly, the remaining question before the Board is 
whether the veteran's PTSD diagnosis is based upon a verified 
stressor.   

The veteran has submitted statements and reported to various 
examiners, including the October 2001 examiner, regarding a 
stressor involving an incident where he witnessed the 
explosion of a tank in front of him after it ran over a land 
mine.  Other stressors include being involved in weekly 
firefights and witnessing the violent deaths of Vietnamese 
soldiers.  

The veteran submitted numerous lay statements from his fellow 
servicemen that served with him in the Third Platoon of A 
Troop, First Squadron, First Cavalry, in Vietnam.  Also 
submitted were pictures of the veteran posing with members of 
his squadron by the tank they rode on; pictures of the battle 
damage sustained by the tank; a Criminal Investigator's 
statement of June 1971; and the First Squadron, First Cavalry 
duty officer's logs for June 23, 1968, and July 6, 1968.  The 
lay statements and squadron logs corroborated the occurrence 
of the July 1968 land mine explosion that the veteran 
reported as the stressful event which led to his diagnosis of 
PTSD.  According to the evidence, a tank in the veteran's 
squadron set off a land mine at grid coordinates BT 102339 on 
July 6, 1968, at 12:06 p.m.  The resulting explosion threw 
the tank into the air, separating the turret from the hull, 
and five soldiers were killed instantly.  The veteran has 
stated that he was driving the armored vehicle directly 
behind the tank that exploded and directly witnessed this 
event.  

The Board finds, giving the veteran the benefit of the doubt, 
that, due to the evidence submitted in the form of the lay 
statements and squadron logs, it is at least as likely as not 
that the veteran, as a loader, was involved in driving an 
armored vehicle for his squadron and witnessed the explosion 
event.  Accordingly, the Board finds that the veteran's cited 
stressor of witnessing a land mine explosion of a tank in his 
squadron is corroborated.

Because the veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that 
service connection for PTSD is warranted.  The benefit-of-
the-doubt rule has been considered in making this decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Duties to Notify and Assist the Appellant 

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify the veteran and 
assist him in the development of his claim have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding 
the appeal at this time is not prejudicial to the veteran. 


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  

Service connection for PTSD is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


